Certiorari proceedings to review the act of the police commissioner of the city of New York in find*738ing the petitioner guilty of charges duly preferred and dismissing him from the police department. Upon the trial a question of fact was presented. In our opinion the evidence preponderated against him and the police commissioner was justified in finding him guilty. Determination unanimously confirmed and certiorari proceeding dismissed, with ten dollars costs and disbursements. Present — Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ.